DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an Amendment filed on May 3, 2022 regarding Application No. 16/519,642.  Applicants amended claims 1, 11, and 20 and previously canceled claims 2, 3, 6, 12, 13, and 16.  Claims 1, 4, 5, 7-11, 14, 15, and 17-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 2018108470982 application filed in China on July 27, 2018 has been filed.


Response to Arguments
Applicants’ arguments filed on May 3, 2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1 and Kim ‘500, Kim ‘180, Jung, Yao, Franklin, Yin, and Cho (Remarks, pp. 11 and 15), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, including, for example, “in response to a screen being in a portrait state, and determining whether a photosensitive sensor is blocked  according to a detection result” taught by at least figures 1, 4, and 12 and paragraphs [0029], [0055], and [0097] of Franklin, and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding Kim ‘500, “the second area is a remaining area of the screen other than the first area” (emphasis in the original), and newly amended independent claim 1 (Remarks, pp. 12-13), the Office respectfully disagrees and submits that figures 2(a) and 2(c) teach the claimed features.  For example, the second right hand thumb area is a remaining area of the screen other than the first right hand index finger area in figure 2(a) and in figure 2(c).  Also, the second left hand thumb area is a remaining area of the screen other than the first right hand thumb area in figure 2(a).

In response to Applicants’ argument regarding Yao, cure, and “the first and the second area of the screen are pre-divided” (underline emphasis in the original) (Remarks, pp. 13 and 15), the Office respectfully disagrees and submits that the relevant claimed feature is taught by Yao.  More specifically, Yao teaches a first left side area and a second right side area (page 5, paragraph 1 (“in FIG. 3B,… the left and right sides 42…; or,… the upper and lower sides” of the screen) and page 8, paragraphs 5 and 8 (in FIG. 4D, “edge touch area of the left middle frame 41… and… edge touch area of the right middle frame 42”)) of a screen 130 (p. 2, paragraph 17 (“touch display screen 130”)) are pre-divided into left side and right side areas (page 5, paragraph 1 (“in FIG. 3B,… the left and right sides 42…; or,… the upper and lower sides” of the screen) and page 8, paragraphs 5 and 8 (in FIG. 4D, “edge touch area of the left middle frame 41… and… edge touch area of the right middle frame 42”)).

In response to Applicants’ argument regarding newly amended independent claim 1, Kim ‘500, Kim ‘180, Jung, Yao, Franklin, Yin, and Cho, and “in response to the screen being in a portrait state, detecting whether a call application is running, and determining whether the photosensitive sensor is blocked according to the detection result” (underline emphasis in the original) (Remarks, p. 15), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, including, for example, “in response to a screen being in a portrait state, and determining whether a photosensitive sensor is blocked  according to a detection result” taught by at least figures 1, 4, and 12 and paragraphs [0029], [0055], and [0097] of Franklin, and as discussed, as discussed in the rejections below.

	In response to Applicants’ arguments regarding newly amended independent claims 1, 11, and 20, dependent claims 4, 5, 7-10, 14, 15, and 17-19, and allowability (Remarks, p. 15), the Office respectfully submits that all features of newly amended independent claim 1, and similarly for newly amended independent claims 11 and 20, are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below.  As such, newly amended independent claims 1, 11, and 20 are not allowable.  In addition, claims 4, 5, 7-10, 14, 15, and 17-19 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 1 and 11, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1, 4, 5, 7-11, 14, 15, and 17-20 are not allowable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are rejected because “a detection result” is recited in the second to last and last lines of each claim.  However, it is not clear if the “detection result” refers to the “detection result” in the relevant base claim or is a different “detection result” that corresponds to “detecting” in the dependent claim itself.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4, 5, 8, 9, 11, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2018/0329500 A1 (hereinafter Kim ‘500) in view of Kim in US 2016/0224180 A1 (hereinafter Kim ‘180), in further view of Jung et al. in US 2014/0092119 A1 (hereinafter Jung), in further view of Yao in CN 107395901 A (hereinafter Yao; a machine translation (with Description section page numbers added) and original copy was provided with the February 3, 2022 Office action, in further view of Deng in CN 106652922 A (hereinafter Deng; a machine translation (with Description section page numbers added) and original copy is/was provided with the Office action issued in response to the May 3, 2022 Amendment), and in further view of Franklin et al. in US 2016/0139702 A1 (hereinafter Franklin).

Regarding claim 1, Kim ‘500 (FIGs. 1, 2, 6, and 7) teaches:
A method for controlling a brightness of a screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) (operation 705 in FIG. 7, see also operation 717 in FIG. 7; [0023], [0073], and [0076], see also FIG. 6), comprising:
detecting whether a photosensitive sensor (120 in FIG. 1; [0030]) is blocked when a change in light intensity is detected (FIGs. 2(a) and 7, see also FIGs. 2(c) and 6, [0023]-[0026], [0072], [0073], and [0076]); and 
maintaining a current brightness of the screen (screen of electronic device 100 in FIG. 1) in response to detecting that the photosensitive sensor (120 in FIG. 1) is blocked (FIGs. 2(a), 6, and 7, see also FIG. 2(c), [0025], [0053], [0072], and [0073]) (maintaining a current brightness by deactivating the photosensitive sensor 120 in response to detecting that the photosensitive sensor 120 is blocked in detecting a grip; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use),
wherein the detecting whether the photosensitive sensor is blocked comprises: 
detecting whether the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) is in a landscape state (operation 605 in FIG. 6; [0066] and [0067]); 
detecting whether a touch operation (right hand touch operations in FIG. 2(a), see also FIG. 2(c), or right and left hand touch operations in FIG. 2(a)) is performed on a first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and a second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) of the screen (screen of electronic device 100 in FIG. 2(a), see also FIG. 2(c)) (right hand index finger area touch operation and right hand thumb area touch operation detection, or right hand thumb area touch operation and left hand thumb area touch operation detection; FIG. 2(a), [0024], and [0025], see also FIG. 2(c), operation 607 in FIG. 6, operations 701 and 715 in FIG. 7, [0026], [0068], [0072], and [0076]), wherein the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) is adjacent to the photosensitive sensor (120 in FIG. 2(a), see also FIG. 2(c)) (FIG. 2(a), see also FIG. 2(c); [0030]), and the second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) is a remaining area of the screen (screen of electronic device 100 in FIG. 1) other than the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) (FIG. 2(a), see also FIG. 2(c));
in response to the screen (screen of electronic device 100 in FIG. 1) being in the landscape state (operation 605 in FIG. 6) and the touch operation (right hand touch operations in FIG. 2(a), see also FIG. 2(c), or right and left hand touch operations in FIG. 2(a)) being performed on the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and the second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) (FIGs. 2(a), see also FIGs. 2(c), 6, and 7), detecting the touch operation (right hand touch operations in FIG. 2(a), see also FIG. 2(c), or right and left hand operations in FIG. 2(a)) for the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and the second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) on the screen (screen of electronic device 100 in FIG. 1) (right hand index finger area touch operation and right hand thumb area touch operation detection on the screen, or right hand thumb area touch operation and left hand thumb area touch operation detection on the screen; FIG. 2(a), [0024], and [0025], see also FIG. 2(c), operation 607 in FIG. 6, operations 701 and 715 in FIG. 7, [0026], [0068], [0072], and [0076]);
comparing the touch operation of the first area (right hand index finger area touch operation in FIG. 2(a), see also FIG. 2(c), or right hand thumb area touch operation in FIG. 2(a)) with a preset first threshold (i.e., touch detection threshold for the first area) (see FIGs. 2(a), 2(c), 6, and 7, [0024]-[0026], [0068], [0072], and [0076]), and comparing the touch operation of the second area (right hand thumb area touch operation in FIG. 2(a), see also FIG. 2(c), or left hand thumb area touch operation in FIG. 2(a)) with a preset second threshold (i.e., touch detection threshold for the second area) (see FIGs. 2(a), 2(c), 6, and 7, [0024]-[0026], [0068], [0072], and [0076]); 
detecting that the photosensitive sensor (120) is blocked in response to the touch operation of the first area (right hand index finger area touch operation in FIG. 2(a), see also FIG. 2(c), or right hand thumb area touch operation n FIG. 2(a)) being greater than or equal to the preset first threshold (i.e., touch detection threshold for the first area) and the touch operation of the second area (right hand thumb area touch operation in FIG. 2(a), see also FIG. 2(c), or left hand thumb area touch operation in FIG. 2(a)) being greater than or equal to the preset second threshold (i.e., touch detection threshold for the second area) (detecting that the photosensitive sensor 120 is blocked in response to detecting right hand index finger and thumb areas touch operations, or in response to detecting right and left hand thumb areas touch operations, in detecting a grip; see FIGs. 2(a), 2(c), 6, and 7, [0024]-[0026], [0068], [0072], [0073], and [0076]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).  

	However, it is noted that Kim ‘500 does not teach:
detecting report rates of the touch operation for the first area and the second area on the screen, wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time; 
comparing the report rate of the first area with a preset first report threshold, and comparing the report rate of the second area with a preset second report threshold; and 
detecting that the photosensitive sensor is blocked in response to the report rate of the first area being greater than or equal to the preset first report threshold and the report rate of the second area being greater than or equal to the preset second report threshold.
	Kim ‘180 teaches:
report rates of a touch operation for a first area and a second area on a screen (report rates of a touch operation for a first area and a second area on a screen 200; see FIGs. 2 and 6, [0064], [0070]-[0072], [0115], [0116], and [0118]), wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time (see [0064], [0070]-[0072], and [0115]).
	Thus, Kim ‘500 as modified by Kim ‘180 teaches:
detecting report rates of the touch operation for the first area and the second area on the screen (detecting the touch operation for the first area and the second area taught by Kim ‘500 combined with the report rates of a touch operation taught by Kim ‘180), wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time (each of the report rates taught by Kim ‘180); 
comparing the report rate of the first area with a preset first report threshold (comparing the touch operation of the first area with a preset first threshold taught by Kim ‘500 combined with the report rate taught by Kim ‘180 – i.e., comparing to detect touch indicated by a report rate in photosensitive blocked related first area), and comparing the report rate of the second area with a preset second report threshold (comparing the touch operation of the second area with a preset second threshold taught by Kim ‘500 combined with the report rate taught by Kim ‘180 – i.e., comparing to detect touch indicated by a report rate in photosensitive blocked related second area); and 
detecting that the photosensitive sensor is blocked in response to the report rate of the first area being greater than or equal to the preset first report threshold and the report rate of the second area being greater than or equal to the preset second report threshold (detecting that the photosensitive sensor is blocked taught by Kim ‘500 and/or as discussed combined with the report rates taught by Kim ‘180 – i.e., detecting that the photosensitive sensor is blocked in response to report rates indicating touches in photosensitive sensor blocked related areas in detecting a grip).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 to include: report rates of a touch operation for a first area and a second area on a screen, wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time, as taught by Kim ‘180, in order to obtain the benefit of reducing power consumption.  (Kim ‘180: [0007]).
However, it is noted that Kim ‘500 as modified by Kim ‘180 does not teach:
detecting whether a photosensitive sensor is blocked in response to a change in light intensity being detected.

	Jung teaches:
detecting whether a photosensitive sensor is blocked in response to a change in light intensity being detected (detecting whether a photosensitive sensor 171 is blocked (step 805) in response to a change in light intensity being detected (step 803); FIGs. 1 and 8, [0052], [0097], and [0099], see also [0030]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180 to include: detecting whether a photosensitive sensor is blocked in response to a change in light intensity being detected, as taught by Jung, such that Kim ‘500 as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, a method for controlling a brightness of a screen taught by Jung ([0003]) is comparable to the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180 because they are methods for controlling a brightness of a screen.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180 to include: detecting whether a photosensitive sensor is blocked in response to a change in light intensity being detected, as taught by Jung, with the predictable result of providing a method for controlling a brightness of a screen.
	However, it is noted that Kim ‘500 as modified by Kim ‘180 and Jung does not teach:
wherein the first area and the second area of the screen are pre-divided, and coordinates of the first area and the second area are stored in an electronic device comprising the screen.

	Yao teaches:
wherein a first area and a second area of a screen are pre-divided, and coordinates of the first area and the second area are stored in an electronic device comprising the screen (wherein a first area (e.g., left side area) and a second area (e.g., right side area) of a screen 130 are pre-divided (into, e.g., left side and right side areas), and coordinates of the first area (e.g., left side area) and the second area (e.g., right side area) are stored in an electronic device 100 comprising the screen 130 (i.e., first and second area coordinates are stored such that the holding state of the terminal is determined based on the correspondence between the location distribution of the contact points and the holding state pre-stored in the terminal)); see FIGs. 1, 3B, and 4D, p. 2, para. 17, p. 4, para. 7 – p. 5, para. 1, and p. 8, paras. 3-8; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180 and Jung to include: wherein a first area and a second area of a screen are pre-divided, and coordinates of the first area and the second area are stored in an electronic device comprising the screen, as taught by Yao, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, detecting whether a touch operation is performed on a first area and a second area of a screen taught by Yao (see p. 8, paras. 3-8) is comparable to detecting whether a touch operation is performed on a first area and a second area of the screen taught by Kim ‘500 as modified by Kim ‘180 and Jung because they both detect whether a touch operation is performed on a first area and a second area of a screen.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180 and Jung to include: wherein a first area and a second area of a screen are pre-divided, and coordinates of the first area and the second area are stored in an electronic device comprising the screen, as taught by Yao, with the predictable result of detecting whether a touch operation is performed on a first area and a second area of a screen.
	However, it is noted that Kim ‘500 as modified by Kim ‘180, Jung, and Yao does not teach:
in response to the screen being in a portrait state, detecting whether a call application is running, and 
determining whether the photosensitive sensor is blocked according to a detection result.
	Deng teaches:
a call application is running (when a user is making a phone call; see p. 5, para. 1), and 
determining whether a photosensitive sensor is blocked according to a detection result (p. 4, fourth to last para. – p. 5, para. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Kim ‘500 as modified by Kim ‘180, Jung, and Yao to include the features taught by Deng, in order to reduce power consumption by blackening a display screen when a user is making a phone call.
	However, it is noted that Kim ‘500 as modified by Kim ‘180, Jung, Yao, and Deng does not teach:
in response to the screen being in a portrait state, detecting whether a call application is running.

	Franklin teaches:
in response to a screen (14; FIG. 1, [0029]) being in a portrait state; FIG. 12, 202 and [0097]), and 
determining whether a photosensitive sensor (68; FIG. 4 and [0055]) is blocked  according to a detection result ([0097], see also [0025]-[0027], [0049], [0051], and [0055])).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Kim ‘500 as modified by Kim ‘180, Jung, Yao, and Deng to include: the feature taught by Franklin, such that Kim ‘500 as modified teaches: in response to the screen being in a portrait state, detecting whether a call application is running (a call application is running taught by Kim ‘500 as modified combined with in response to the screen being in a portrait state taught by Franklin; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), and determining whether the photosensitive sensor is blocked according to a detection result (determining taught by Kim ‘500 as modified combined with determining taught by Franklin), because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, the method including determining whether a photosensitive sensor is blocked according to a detection result taught by Franklin (FIG. 12 and [0097]) is comparable to the method including detecting whether the photosensitive sensor is blocked according to a detection result taught by Kim ‘500 as modified by Kim ‘180, Jung, Yao, and Deng because they are methods that include determining whether a photosensitive sensor is blocked according to a detection result.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Kim ‘500 as modified by Kim ‘180, Jung, Yao, and Deng to include: the features taught by Franklin, with the predictable result of providing a method that includes determining whether a photosensitive sensor is blocked according to a detection result.

Regarding claim 4, Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin teaches:
The method according to claim 1, wherein before determining that the photosensitive sensor (Franklin: 68 in FIG. 4, see also FIG. 5; [0050]) is blocked (Franklin: [0051], [0055], and [0097]), the method further comprises: 
detecting, by a distance sensor (Franklin: 58A in FIG. 4, see also FIG. 5; [0052]), whether an object (Franklin: 52A in FIG. 4; [0049]) exists within a preset distance threshold (Franklin: i.e., proximity sensor preset distance threshold; [0052]) (Franklin: detecting, by a proximity distance sensor 58A, whether a user’s finger 52A exists within a preset distance threshold of the proximity distance sensor 58A; FIG. 4, [0049], and [0052], see also FIG. 5), wherein the distance sensor (Franklin: 58A in FIG. 4, see also FIG. 5) is disposed adjacent (Franklin: [0055]) to the photosensitive sensor (Franklin: 68 in FIG. 4, see also FIG. 5) (Franklin: proximity distance sensor 58A is disposed adjacent to ambient light sensor 68; FIG. 4 and [0055], see also FIG. 5); and 
determining whether the photosensitive sensor (Franklin: 68 in FIG. 4, see also FIG. 5) is blocked according to a detection result (Franklin: [0051], [0055], and [0097]).

	Regarding claim 5, Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin teaches:
The method according to claim 1.


Kim ‘500 (FIG. 6) further teaches:
wherein the detecting whether the photosensitive sensor is blocked further comprises: 
in response to the screen (Kim ‘500: screen of electronic device 100 in FIG. 1; [0021] and [0022]) being in the landscape state (Kim ‘500: operation 605 in FIG. 6; [0066] and [0067]) and no touch operation being performed on the first area (Kim ‘500: right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and the second area (Kim ‘500: right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) (Kim ‘500: “NO” in operation 607 of FIG. 6; [0068]), detecting, by a distance sensor (Franklin: 58A in FIG. 4, see also FIG. 5; [0052]), whether there is an object (Franklin: 52A in FIG. 4; [0049]) within a preset distance threshold (Franklin: i.e., proximity sensor preset distance threshold; [0052]) (Franklin: detecting, by a proximity distance sensor 58A, whether there is an object, e.g., user’s finger 52A, within a preset distance threshold of the proximity distance sensor 58A; FIG. 4, [0049], and [0052], see also FIG. 5), wherein the distance sensor (Franklin: 58A in FIG. 4, see also FIG. 5) is disposed adjacent (Franklin: [0055]) to the photosensitive sensor (Franklin: 68 in FIG. 4, see also FIG. 5) (Franklin: proximity distance sensor 58A is disposed adjacent to ambient light sensor 68; FIG. 4 and [0055], see also FIG. 5); and 
determining whether the photosensitive sensor (Franklin: 68 in FIG. 4, see also FIG. 5) is blocked according to a detection result (Franklin: [0051], [0055], and [0097]).
	

Regarding claim 8, Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin teaches:
The method according to claim 1.
	Kim ‘500 further teaches:
 wherein in response to detecting that the photosensitive sensor is blocked (FIGs. 2(a) and 7, see also FIGs. 2(c) and 6, [0024]-[0026], [0072], [0073], and [0076]), the method further comprises: 
updating a first adjustment threshold (i.e., automatic brightness adjustment threshold; [0023]) to a second adjustment threshold (i.e., deactivating the illuminance sensor results in an infinite threshold; [0025] and [0026]) (adjustment between automatic brightness adjustment and deactivating the illuminance sensor), wherein the second adjustment threshold (i.e., deactivating the illuminance sensor results in an infinite threshold) is greater than the first adjustment threshold (i.e., automatic brightness adjustment threshold) (deactivating the illuminance sensor results in an infinite threshold, which is greater than the threshold that triggers the automatic brightness adjustment), and the first adjustment threshold (i.e., automatic brightness adjustment threshold) or the second adjustment threshold (this feature is not treated on the merits as the claim recites an alternative feature disclosed by the cited reference) is configured to trigger an event of automatically adjusting the brightness of the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) (the first adjustment threshold is configured to trigger an event of automatically adjusting the brightness of the screen; [0023], [0025], and [0026]).  


Regarding claim 9, Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin teaches:
The method according to claim 1, further comprising: 
in response to detecting that the photosensitive sensor (Kim ‘500: 120 in FIG. 1; [0030]) is unblocked (Kim ‘500: [0023]-[0026]), adjusting the brightness of the screen (Kim ‘500: screen of electronic device 100 in FIG. 1; [0021] and [0022]) (Kim ‘500: see [0023]-[0026]) (Franklin: 14; [0029]) according to a current light intensity parameter (Franklin: i.e., ambient light level intensity parameter; [0025] and [0050]) ([0025], [0050], and [0094]).
	The motivation to combine the references is to enable a user to see display images in different lighting environments.

Regarding claim 11, Kim ‘500 is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 11 is rejected under similar rationale as claim 1 above.
However, it is noted that claim 11 differs from claim 1 above in that the following claim language is additionally recited: 
An electronic device, comprising: 
a processor; 
a memory for storing instructions executable by the processor; and 
a screen; 
wherein the processor is configured to:; and
the processor is further configured to:.


	Kim ‘500 (FIGs. 1 and 5) further teaches:
An electronic device (500 in FIG. 5; [0036], see also FIG. 1 and [0022]), comprising: 
a processor (570 in FIG. 5; [0036], see also [0045]-[0049], [0053]-[0057], [0060], and [0063]); 
a memory (550 in FIG. 5; [0036]) for storing instructions (instructions of operation programs stored in memory 550; [0043]) executable by the processor (570 in FIG. 5) (FIG. 5 and [0043]); and 
a screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]); 
wherein the processor (570 in FIG. 5) is configured to:; and
the processor (570 in FIG. 5) is further configured to:.

Regarding claim 14, this claim is rejected under similar rationale as claim 4 above.

Regarding claim 15, this claim is rejected under similar rationale as claim 5 above.

	Regarding claim 18, this claim is rejected under similar rationale as claim 8 above.

	Regarding claim 19, this claim is rejected under similar rationale as claim 9 above.

Regarding claim 20, Kim ‘500 is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 20 is rejected under similar rationale as claim 1 above.
However, it is noted that claim 20 differs from claim 1 above in that the following claim language is additionally recited:
A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of an electronic device, cause the electronic device to perform.
	Kim ‘500 (FIGs. 1 and 5) further teaches:
A non-transitory computer-readable storage medium (550 in FIG. 5; [0036] and [0041]-[0043]) having stored thereon instructions (instructions of operation programs stored in memory 550; [0043]) (FIG. 5 and [0043]) that, when executed by a processor (570 in FIG. 5; [0036], see also [0045]-[0049], [0053]-[0057], [0060], and [0063]) of an electronic device (500 in FIG. 5; [0036]) (FIG. 5, [0036], and [0043]), cause the electronic device (500 in FIG. 5) to perform.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘500 in view of Kim ‘180, in further view of Jung, in further view of Yao, in further view of Deng, in further view of Franklin, and in further view of Yin et al.in US 2015/0077437 A1 (hereinafter Yin).

Regarding claim 7, Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin teaches:
The method according to claim 1.  
	Kim ‘500 (FIGs. 1 and 6) further teaches:
wherein the landscape state (operation 605 in FIG. 6; [0066] and [0067]) of the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) is detected by a sensor ([0066]).

However, it is noted that Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin, as particularly cited, does not explicitly teach:
said sensor is a gravity sensor.
Yin (FIGs. 8 and 10) teaches:
wherein a landscape state of a screen (831 and 841 in FIG. 8; [0051]) is detected by a gravity sensor (850 n FIG. 8, see also 1002 of FIG. 10; [0052]) (FIG. 8 and [0052], see also FIG. 10 and [0095]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the sensor taught by Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin, as particularly cited, with: wherein a landscape state of a screen is detected by a gravity sensor, as taught by Yin, in order to detect the posture of a screen of an electronic device.

Regarding claim 17, this claim is rejected under similar rationale as claim 7 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘500 in view of Kim ‘180, in further view of Jung, in further view of Yao, in further view of Deng, in further view of Franklin, and in further view of Cho in US 2015/0138122 A1 (hereinafter Cho).

Regarding claim 10, Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin teaches:
The method according to claim 9.  

However, it is noted that Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin, as particularly cited, does not teach:
wherein before adjusting the brightness of the screen according to the current light intensity parameter, the method further comprises: 
displaying a first control and a second control on a current interface of the screen, wherein the first control is configured to trigger an event of automatically adjusting the brightness of the screen, and the second control is configured to trigger an event of canceling the automatic adjustment of the brightness of the screen; and 
based on a currently triggered control, determining whether to adjust the brightness of the screen according to the current light intensity parameter.
Cho (FIG. 5A) teaches:
wherein before adjusting a brightness of a screen ([0136]) according to a current light intensity parameter (i.e., ambient illuminance intensity parameter; FIG. 5A, [0136], and [0137]) (i.e., selecting auto brightness mode; see FIG. 5A, [0136], and [0137]), a method further comprises: 
displaying a first control (522; [0136]) and a second control (“CANCEL”) on a current interface of the screen ([0136]) (FIG. 5A and [0136]), wherein the first control (522) is configured to trigger an event of automatically adjusting the brightness of the screen ([0136]) ([0136] and [0137]), and the second control (“CANCEL”) is configured to trigger an event of canceling the automatic adjustment of the brightness of the screen ([0136]) (i.e., canceling the automatic adjustment of the brightness of the screen by selecting the CANCEL option; see FIG. 5A, [0136], and [0137]); and 
based on a currently triggered control (i.e., “OK” or “CANCEL”; FIG. 5A, [0136], and [0137]), determining whether to adjust the brightness of the screen ([0136]) according to the current light intensity parameter (i.e., ambient illuminance intensity parameter) (FIG. 5A, [0136], and [0137]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180, Jung, Yao, Deng, and Franklin, as particularly cited, to include: wherein before adjusting a brightness of a screen according to a current light intensity parameter, a method further comprises: displaying a first control and a second control on a current interface of the screen, wherein the first control is configured to trigger an event of automatically adjusting the brightness of the screen, and the second control is configured to trigger an event of canceling the automatic adjustment of the brightness of the screen; and based on a currently triggered control, determining whether to adjust the brightness of the screen according to the current light intensity parameter, as taught by Cho, in order to obtain the benefit of enable a user to set an auto-brightness mode.  (Cho: [0136] and [0137]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        05/16/2022B